Exhibit 10.1

SECOND AMENDMENT TO

CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
July 19, 2007, by and among FLOW INTERNATIONAL CORPORATION, a Washington
corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking association,
and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(collectively, “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent of the Lenders (“Agent”).

RECITALS

A. Lenders, Agent and Borrower are parties to that certain Credit Agreement
dated as of July 8, 2005 (as amended, restated or modified from time to time,
the “Credit Agreement”).

B. Lenders, Agent and Borrower entered into that certain First Amendment to
Credit Agreement dated as of May 2, 2007 relating to Borrower’s delivery of
certain financial reports and filing of certain SEC statements.

C. Lenders, Agent and Borrower wish further to amend the Credit Agreement as set
forth in this Amendment.

NOW, THEREFORE, the parties hereto agree as follows:

AGREEMENT

1. Definitions. Capitalized terms not otherwise defined in this Amendment shall,
unless otherwise stated in this Amendment, have the meaning set forth in the
Credit Agreement.

2. Amendments.

(a) Section 1.01 (Definition of “Adjusted EBITDA”). The definition of “Adjusted
EBITDA” in Section 1.01 is amended to read as follows:

“Adjusted EBITDA” means: (i) net income; plus (ii) depreciation, depletion, and
amortization; plus (iii) income taxes; plus (iv) interest expense; plus or
minus, as applicable (v) any non-cash income or expense to the extent not
already included in net income; plus or minus, as applicable (vi) any cash or
non-cash income or expense (to the extent not already included) originating from
foreign exchange gains or losses; plus (vii) for the fiscal year ending
April 30, 2007, expenses related to Borrower’s Asia investigation and losses in
a maximum amount of Three Million Five Hundred Thousand Dollars ($3,500,000);
plus (viii) for the fiscal year ending April 30, 2007, expenses related to
Borrower’s search



--------------------------------------------------------------------------------

for a new Chief Executive Officer in a maximum amount of Three Hundred Thousand
Dollars ($300,000); plus (ix) for the fiscal year ending April 30, 2007,
extraordinary audit expenses in a maximum amount of Six Hundred Thousand Dollars
($600,000); plus (x) for the fiscal year ending April 30, 2007, discontinued
operations expense in a maximum amount of Seven Hundred Thousand Dollars
($700,000) (all without duplication).

(b) Section 1.01 (Definition of “Applicable Rate”). The definition of
“Applicable Rate” in Section 1.01 is amended to read as follows:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by Agent pursuant to Section 6.02(b):

 

Pricing

Level

 

Leverage

Ratio

 

Commitment

Fee

   

Eurodollar

Rate

+

   

Base Rate

+

   

Letters of

Credit

   

Cash

Collateralized
Letters of

Credit

      1   >2.50   .625 %   2.25 %   .50 %   2.25 %   1.125 %   2  
>2.00:1 but <2.50   .50 %   2.00 %   .25 %   2.00 %   1.00 %   3  
>1.50:1 but <2.00:1   .375 %   1.75 %   0 %   1.75 %   .875 %   4  
>1.00:1 but <1.50:1   .25 %   1.50 %   0 %   1.50 %   .75 %   5   <1.00:1   .25
%   1.25 %   0 %   1.25 %   .625 %  

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day of the month
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect on the Closing Date shall be determined based upon Pricing Level 1.

(c) Section 1.01 (Definition of “L/C Expiration Date”). The definition of “L/C
Expiration Date” in Section 1.01 is amended to read as follows:

“L/C Expiration Date” means the Maturity Date then in effect.

(d) Section 2.03(a)(ii)(B). Section 2.03(a)(ii)(B) is amended to read as
follows:

the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Lenders have approved such expiry date.



--------------------------------------------------------------------------------

(e) Section 2.03(g). The seventh sentence of Section 2.03(g) is amended to read
as follows:

As provided in Section 2.03(a)(ii)(B), and subject to the any other limitations
set forth in this Section 2.03, if Borrower desires that an expiry date of a
Letter of Credit extend beyond the L/C Expiration Date, then Borrower shall
request approval from all the Lenders for such extended expiry date.

(f) Section 6.12(a). Section 6.12(a) is amended to read as follows:

Tangible Net Worth. Maintain on a consolidated basis Tangible Net Worth equal to
at least the cumulative sum of the following, which shall be measured at the end
of each fiscal quarter of Borrower:

(i) Not less than ninety percent (90%) of Tangible Net Worth as indicated in
Borrower’s quarterly financial statements dated April 30, 2007; minus

(ii) Borrower’s repurchases of its capital stock in a cumulative amount
beginning on May 1, 2007 of up to Forty-five Million Dollars ($45,000,000); plus

(iii) the sum of fifty percent (50%) of net income after income taxes (without
subtracting losses) earned in each quarterly accounting period commencing on
May 1, 2007.

(g) Section 6.12(b). Section 6.12(b) is amended to read as follows:

Leverage Ratio. Maintain on a consolidated basis a Leverage Ratio not greater
than: (i) 3.25:1 as of the fiscal quarter ending July 31, 2007; and (ii) 2.75:1
as of the end of each fiscal quarter thereafter. This ratio will be calculated
at the end of each fiscal quarter of Borrower, using the results of the
twelve-month period ending with that fiscal quarter.

(h) Section 6.12(c). Section 6.12(c) is amended to read as follows:

Liquidity Ratio. Maintain on a consolidated basis a Liquidity Ratio of not less
than 1.40:1. This ratio will be calculated at the end of each fiscal quarter of
Borrower.

(i) Section 7.06. The “and” at the end of Section 7.06(b) is deleted; the period
at the end of Section 7.06(c) is replaced with “; and”; and the following is
added as a new Section 7.06(d):

(d) Borrower may purchase up to Forty-five Million Dollars ($45,000,000) of
Borrower’s capital stock.



--------------------------------------------------------------------------------

(j) Schedule 2.01. Schedule 2.01 attached to the Credit Agreement is replaced by
Schedule 2.01 to this Amendment.

3. Amendment Fee. Immediately upon the execution and delivery of this Amendment,
Borrower shall pay to Agent, for the account of each Lender in accordance with
their respective Applicable Percentages, an amendment fee equal to 0.125% of the
Aggregate Commitment. Such amendment fee is for Agent’s and Lenders’ entry into
this Amendment and is fully earned on the date paid. The amendment fee paid to
each Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

4. Conditions to Effectiveness; Effective Date. This Amendment shall become
effective upon fulfillment, to Agent’s satisfaction, of each the following
conditions (unless waived in writing by Agent):

(a) Delivery of Amendments. This Amendment, including the Domestic Guarantor’s
Consent and the Foreign Guarantor’s Consent, and the First Amendment to
Mortgage, Security Agreement, Assignment of Lease and Rents and Fixture Filing ,
substantially in the form of Exhibit D, shall have been duly executed and
delivered by each of the parties hereto.

(b) Authorization. Borrower shall have provided to Agent evidence of the due
corporate authorization of this Amendment by each of the parties hereto (other
than Agent and Lenders) and the due execution and delivery hereof.

(c) Promissory Notes. If requested by such Lender, Borrower shall have executed
and delivered promissory notes in favor of each Lender evidencing Loans made by
such Lender, substantially in the form of Exhibit A and Exhibit B, respectively,
to this Amendment.

(d) Officer Certificate. A certificate signed by a Responsible Officer of
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) of the Credit Agreement have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(e) Legal Opinion. Borrower shall have provided Agent with a legal opinion of
Borrower’s counsel in substantially the form of Exhibit C to this Amendment.

(f) Fees. Borrower shall have paid all fees (including attorney’s fees) incurred
in connection with this Amendment.

Upon satisfaction of such conditions as set forth above, this Amendment shall
become effective as of the date hereof, except that the changes to the
definition of “Adjusted EBITDA” and the changes to Sections 6.12(a), 6.12(b),
6.12(c) and 6.12(d) shall not apply to Borrower’s fiscal quarter ending
April 30, 2007 even if Borrower submits the compliance certificate for such
fiscal quarter after the effective date of this Amendment.



--------------------------------------------------------------------------------

5. Representations and Warranties. Borrower hereby represents and warrants to
Lenders and Agent that each of the representations and warranties set forth in
Article 5 of the Credit Agreement is true and correct in each case as if made on
and as of the date of this Amendment and Borrower expressly agrees that it shall
be an additional Event of Default under the Credit Agreement if any
representation or warranty made hereunder shall prove to have been incorrect in
any material respect when made.

6. Ratification. Borrower ratifies and reconfirms the Loan Documents and all of
its obligations and liabilities thereunder including the grant of security made
in the Security Agreement.

7. No Further Amendment. Except as expressly modified by the terms of this
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect and the parties hereto
expressly reaffirm and ratify their respective obligations thereunder.

8. Fees and Expenses. Borrower shall reimburse Agent (and the Lenders, if
applicable) for all fees and expenses (including attorneys’ fees) incurred in
connection with this Amendment.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Washington.

10. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

11. Oral Agreements Not Enforceable.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

  FLOW INTERNATIONAL CORPORATION   By  

 

  Name:  

 

  Title:  

 

  By  

/s/ John Leness

  Name:   John Leness   Title:   General Counsel and Secretary

LENDERS:

  BANK OF AMERICA, N.A.   By  

 

  Name:  

 

  Title:  

 

  U.S. BANK NATIONAL ASSOCIATION   By  

 

  Name:  

 

  Title:  

 

AGENT:

  BANK OF AMERICA, N.A.   By  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable Percentage  

Bank of America, N.A.

   $ 25,000,000    55.555555555 %

U.S. Bank National Association

   $ 20,000,000    44.444444445 %

Total

   $ 45,000,000    100.000000000 %



--------------------------------------------------------------------------------

DOMESTIC GUARANTORS’ CONSENT

Each undersigned guarantor (each a “Guarantor”) is a guarantor of the
indebtedness, liabilities and obligations of Flow International Corporation, a
Washington corporation (the “Borrower”) under that certain Guaranty Agreement
dated as of July 8, 2005 (“Domestic Guaranty”) and the other Loan Documents
described in the Credit Agreement. Each Guarantor hereby acknowledges that it
has received a copy of the Second Amendment and hereby consents to its contents,
including all current amendments to the Credit Agreement and the other Loan
Documents described therein (notwithstanding that such consent is not required).
Each Guarantor hereby confirms that its guarantee of the obligations of Borrower
remains in full force and effect, and that the obligations of, and security
interest granted by, Borrower under the Credit Agreement and the other Loan
Documents shall include and secure the obligations of the Borrower under the
Credit Agreement as amended by the Second Amendment. All capitalized terms not
defined herein have the meanings given in the Credit Agreement.

GUARANTORS:

 

CIS ACQUISITION CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

FLOW WATERJET FLORIDA CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

CAITRA TECHNOLOGIES INCORPORATED

By:

 

 

Name:

 

 



--------------------------------------------------------------------------------

FOREIGN GUARANTORS’ CONSENT

Each undersigned guarantor (each a “Guarantor”) is a guarantor of the
indebtedness, liabilities and obligations of Flow International Corporation, a
Washington corporation (the “Borrower”) under that certain Guaranty Agreement
dated as of July 8, 2005 (“Foreign Guaranty”), and the other Loan Documents
described in the Credit Agreement. Each Guarantor hereby acknowledges that it
has received a copy of the Second Amendment and hereby consents to its contents,
including all current amendments to the Credit Agreement and the other Loan
Documents described therein (notwithstanding that such consent is not required).
Each Guarantor hereby confirms that its guarantee of the obligations of Borrower
remains in full force and effect, and that the obligations of and that the
obligations of, and security interest granted by, Borrower under the Credit
Agreement and the other Loan Documents shall include the obligations and secure
of the Borrower under the Credit Agreement as amended by the Second Amendment.
All capitalized terms not defined herein have the meanings given in the Credit
Agreement.

GUARANTORS:

 

FLOW ASIA CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

FLOW EUROPE GMBH

By:

 

 

Name:

 

 

Title:

 

 

FLOW HOLDINGS SAGL

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

FLOW INTERNATIONAL FPS AB

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

(to Second Amendment)

AMENDED AND RESTATED

PROMISSORY NOTE

 

$25,000,000

  July 19, 2007

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to BANK
OF AMERICA, N.A., a national banking association, or registered assigns
(“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to Borrower under that certain Credit Agreement, dated as of July 8, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender. This Note amends and restates that certain Promissory Note dated as of
July 8, 2005 made by Borrower payable to Lender in the principal amount of
$17,000,000.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

 

FLOW INTERNATIONAL CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan

Made

  

Amount of

Loan

Made

  

End of

Interest

Period

  

Amount of
Principal

or Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT B

(to Second Amendment)

AMENDED AND RESTATED

PROMISSORY NOTE

 

$20,000,000    July 19, 2007

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to U.S.
BANK NATIONAL ASSOCIATION, a national banking association, or registered assigns
(“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to Borrower under that certain Credit Agreement, dated as of July 8, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender. This Note amends and restates that certain Promissory Note dated as of
July 8, 2005 made by Borrower payable to Lender in the principal amount of
$13,000,000.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

 

FLOW INTERNATIONAL CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan

Made

  

Amount of

Loan

Made

  

End of

Interest

Period

  

Amount of
Principal

or Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT C

(to Second Amendment)

LEGAL OPINION OF BORROWER’S COUNSEL

[LETTERHEAD OF FLOW GENERAL COUNSEL]

July 19, 2007

Bank of America, N.A., as Agent and Lender

U.S. Bank National Association, as Lender

Ladies and Gentlemen:

We have acted as counsel to Flow International, a Washington corporation (the
“Borrower”), and as counsel to Caitra Technologies Incorporated, a Michigan
corporation (f/k/a Avure Technologies), CIS Acquisition Corporation, a Michigan
corporation, Flow Waterjet Florida Corporation, a Michigan corporation, Flow
Asia Corporation, a Taiwan corporation, Flow Europe GMBH, a German corporation,
Flow Holdings SAGL, a Swiss limited liability company, Flow International FPS
AB, a Swiss limited liability company, (collectively, the “Guarantors”), in
connection with the transactions contemplated by the Second Amendment to Credit
Agreement dated as of July 19, 2007 (the “Second Amendment”) among the Bank of
America, N.A. and U.S. Bank National Association (the “Lenders”), the Borrower,
and Bank of America, N.A., as agent for the Lenders (the “Agent”) which amends
the Credit Agreement dated as of July 8, 2005 (as amended, the “Credit
Agreement”) among the Borrower, the Lenders and the Agent. This opinion letter
is provided to you at the request of the Borrower pursuant to Section 4(d) of
the Second Amendment. Capitalized terms used and not otherwise defined in this
opinion letter have the meanings defined in the Credit Agreement.

The law covered by the opinions expressed herein is limited to the laws of the
State of Washington and the federal laws of the United States of America. To the
extent that an opinion expressed in this opinion letter covers a matter that is
governed by law of any other jurisdiction, we have assumed that the law of such
other jurisdiction is the same as the law of Washington state in any respect
material to such opinion.

This opinion letter is to be interpreted in accordance with customary practice
as to the matters addressed, the meaning of the language used and the scope and
nature of the work we have performed.



--------------------------------------------------------------------------------

A. Loan Documents and Matters Examined

In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of such documents,
records, certificates and statements of government officials, officers and other
representatives of the persons referred to therein, and such other documents as
we have deemed relevant or necessary as the basis for the opinions herein
expressed, including the following:

A-1 Credit Agreement.

A-2 Second Amendment.

A-3 Promissory Note dated July 19, 2007 from the Borrower payable to the order
of Bank of America N.A. in the principal sum of $25,000,000.

A-4 Promissory Note dated July 19, 2007 from the Borrower payable to the order
of U.S. Bank National Association in the principal sum of $20,000,000.

The documents listed in A-2 through A-4 are herein collectively referred to as
the “Documents.”

B. Assumptions

For purposes of this opinion letter, we have relied on the following
assumptions:

Whenever a statement herein is qualified by the phrase “to our knowledge,” or by
any other similar phrase, or where it is noted that nothing has been brought to
our attention, it means that the opinion stated is based solely on the conscious
awareness of information by the attorney who signs this opinion letter.

C. Opinions

Based on the foregoing examinations and assumptions and subject to the
qualifications and exclusions stated below, we are of the opinion that:

C-1 The Borrower is a corporation duly incorporated and validly existing under
Washington law. Each of the Guarantors is a corporation duly incorporated and
validly existing under the law of its incorporation.

C-2 The Borrower and each Guarantor has corporate power and authority to enter
into, and to perform its obligations under, each of the Documents to which it is
a party.



--------------------------------------------------------------------------------

C-3 The Borrower and each Guarantor has authorized, by all necessary corporate
action on the part of the Borrower or such Guarantor, the execution and delivery
of, and the performance of the transactions contemplated by, each of the
Documents to which it is a party, and the Borrower and each Guarantor has
executed and delivered each of the Documents to which it is a party.

C-4 Each of the Documents constitutes the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms. The
Second Amendment constitutes the valid and binding obligation of each Guarantor,
enforceable against such Guarantor in accordance with its terms. The opinions
set forth in this paragraph C-4 are subject to the effect of bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent transfer and
other similar laws affecting the rights and remedies of creditors generally, and
the effect of general principles of equity, whether applied by a court of law or
equity.

C-5 To our knowledge, except as disclosed to Agent in writing in accordance with
the Credit Agreement, there are no actions or proceedings against the Borrower
or any Guarantor pending before any court, government agency or arbitrator, or
overtly threatened in writing, that seek to affect the enforceability of any of
the Loan Documents or security interests or liens in any real or personal
property granted in any of the Loan Documents or that, if adversely determined
against the Borrower or such Guarantor, would adversely affect the ability of
the Borrower or such Guarantor to comply with its obligations under the Loan
Documents.

C-6 The execution and delivery by the Borrower and each Guarantor of, and the
performance of the transactions contemplated by, each of the Documents to which
it is a party do not (a) violate the Borrower’s or such Guarantor’s Articles of
Incorporation or Bylaws, (b) to our knowledge, breach, or result in a default
under, any existing obligation of the Borrower or any Guarantor under any
material agreement or instrument to which the Borrower or any Guarantor is a
party, or (c) breach or otherwise violate any existing obligation of the
Borrower or any Guarantor under any court order that names the Borrower or any
Guarantor and is specifically directed to it or its property.

C-7 The execution and delivery by the Borrower and each Guarantor of, and the
performance of the transactions contemplated by, each of the Documents to which
it is a party are not prohibited by, nor do they subject the Borrower or any
Guarantor to the imposition of a fine, penalty or other similar sanction for a
violation under, any applicable statutes or regulations.

C-8 No approval, authorization or other action by, or filing with, any
governmental authority is required in connection with the execution and delivery
by the Borrower or any Guarantor of the Documents to which it is a party or the
repayment by the Borrower or any Guarantor of the extensions of credit made
thereunder.



--------------------------------------------------------------------------------

This opinion letter is delivered as of its date and without any undertaking to
advise you of any changes of law or fact that occur after the date of this
opinion letter even though the changes may affect the legal analysis, a legal
conclusion or information confirmed in this opinion letter.

A copy of this opinion letter may be delivered by you to syndicate participants,
subsequent assignees and participants permitted under the Credit Agreement, and
such person may rely on this opinion letter as if it were addressed and had been
delivered to them on the date hereof. Subject to the foregoing, this opinion
letter is rendered only to you and is solely for your benefit in connection with
the transaction contemplated by the Documents. This opinion letter may not be
used or relied on for any other purpose or by any other person without our prior
written consent.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT D

(to Second Amendment)

FIRST AMENDMENT TO

MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND

FIXTURE FILING

THIS FIRST AMENDMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS AND FIXTURE FILING (“First Amendment to Mortgage”) is made as of
July 19, 2007, between Flow International Corporation, a Washington corporation,
whose address is 23500 64th Avenue South, Kent, Washington 98032 (“Mortgagor”),
and Bank of America, N.A., a national banking association, in its capacity as
administrative agent (“Agent”), whose address is 800 Fifth Avenue, Floor 37,
Seattle, Washington 98104, its successors and assigns (“Mortgagee”).

RECITALS

A. Mortgagor and Mortgagee are parties to that certain Credit Agreement dated as
of July 8, 2005 by and among Mortgagor, as borrower, certain lenders from time
to time party thereto (the “Lenders”) and Mortgagee, as Agent for the Lenders
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).

B. Mortgagor executed certain promissory notes in connection with the Credit
Agreement, payable to each Lender and made by Mortgagor, in an aggregate sum of
Thirty Million Dollars ($30,000,000) (the “Notes,” which term shall include all
notes evidencing the indebtedness secured by this First Amendment to Mortgage
and the Mortgage (as defined below), and all replacements, renewals,
modifications or extensions thereof). The Notes provide for a variable rate of
interest and mature on July 8, 2008, as such maturity date may be extended from
time to time.

C. To secure the payment by Mortgagee of the Notes, with interest thereon, late
charges and other amounts due, and other obligations under the terms of the
Credit Agreement, the Mortgage and the other Loan Documents (collectively, the
“Obligations”), Mortgagor executed and delivered that certain Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of July 8,
2005, in favor of Mortgagee, recorded on August 18, 2005 in the real property
records of Clark County, State of Indiana, under Recording Number 200518357 (as
the same has been or may be amended, modified or extended from time to time, the
“Mortgage”), and pursuant to which the Mortgagor granted to the Mortgagee a
first priority lien on the real property described in Exhibit A attached hereto
(“Property”).



--------------------------------------------------------------------------------

D. Mortgagor, Mortgagee and Lenders intend to enter into that certain Second
Amendment to Credit Agreement dated as of the date hereof (the “First Amendment
to Credit Agreement”), pursuant to which, among other things, the maximum
principal amount of the revolving credit facility available to the Mortgagor
under the Credit Agreement will be increased to Forty-Five Million Dollars
($45,000,000) commencing on July 19, 2007.

E. The execution and delivery of this First Amendment to Mortgage is a material
condition precedent to the effectiveness of the First Amendment to Credit
Agreement.

F. Mortgagor and Mortgagee now wish to amend the Mortgage to reflect the
increase in the maximum principal amount of the revolving credit facility
available to the Mortgagor under the Credit Agreement as hereinabove described.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which the parties hereby acknowledge, the
parties agree as follows:

1. Definitions. Each capitalized term used and not otherwise defined herein or
in the recitals shall have the meaning assigned to such term in the Mortgage.

2. Amendment to Address of Mortgagee. The address of the Mortgagee is amended to
be 800 Fifth Avenue, Floor 32, Seattle, Washington 98104-3185.

3. Amendment to Section 1.1. Section 1.1 of the Mortgage is hereby stricken in
its entirety and replaced with the following:

1.1 Payment of the sum of Forty-Five Million Dollars ($45,000,000) with interest
thereon, late charges and other amounts due according to the terms of that
certain Credit Agreement dated as of July 8, 2005, as amended by that certain
Second Amendment to Credit Agreement dated as of July 19, 2007, by and among
Mortgagor, as borrower, certain lenders from time to time party thereto (the
“Lenders”) and Mortgagee, as Agent for the Lenders (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) and
according to the terms of certain promissory notes executed in connection with
the Credit Agreement, payable to each Lender and made by Mortgagor (the “Notes,”
which term shall include all notes evidencing the indebtedness secured by this
Mortgage and all replacements, renewals, modifications or extensions thereof).
The Notes provide for a variable rate of interest and mature on July 8, 2008, as
such maturity date may be extended from time to time;

4. Confirmation. The definition of the term “Credit Agreement” used in the
Mortgage shall mean and include the Credit Agreement as amended by all prior and
current amendments to the Credit Agreement, including the Second Amendment to
Credit Agreement. The definition of the term “Secured Obligations” used in the
Mortgage shall mean and



--------------------------------------------------------------------------------

include, without limitation, all indebtedness, liabilities and obligations of
the Mortgagor to the Mortgagee now or hereafter existing, arising under or in
connection with the Credit Agreement as amended by all prior and current
amendments to the Credit Agreement, including the Second Amendment to Credit
Agreement.

5. No Further Amendment. Except as provided herein, all other terms and
conditions of the Mortgage remain unmodified and in full force and effect.

6. Counterparts. This First Amendment to Mortgage may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same First Amendment to Mortgage.

7. Governing Law. This First Amendment to Mortgage shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.

EXECUTED by Mortgagor and the Mortgagee as of the day and year first above
written.

 

MORTGAGOR:  

FLOW INTERNATIONAL CORPORATION, a

Washington corporation

  By:  

 

  Its  

 

  By:  

 

  Its  

 



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   )       )    SS:

COUNTY OF KING

   )   

Before me, a Notary Public in and for said County and State, personally appeared
                                         and
                                        , the
                                         and
                                        , respectively, of Flow International
Corporation, a Washington corporation, who acknowledged execution of the
foregoing First Amendment to Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing, for and on behalf of said corporation.

Witness my hand and Notarial Seal this      day of             , 2007.

 

   

 

My Commission Expires:

    Notary Public Residing in                                          County,
Washington

 

   

 

    (Printed Signature)



--------------------------------------------------------------------------------

MORTGAGEE:     BANK OF AMERICA, N.A. as Agent     By:  

 

    Its  

 

 

STATE OF WASHINGTON

   )       )    SS:

COUNTY OF KING

   )   

Before me, a Notary Public in and for said County and State, personally appeared
                                        , the
                                         of Bank of America, N.A., who
acknowledged execution of the foregoing First Amendment to Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing, for and on behalf
of said corporation.

Witness my hand and Notarial Seal this      day of             , 2007.

 

    

 

My Commission Expires:

     Notary Public Residing in                                          County,
Washington

 

    

 

     (Printed Signature)

This instrument prepared by Davis Wright Tremaine LLP,

1201 Third Avenue, Suite 2200 Seattle, Washington 98101-3045



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

BEING A 3.0052 ACRE PART OF SURVEY NO. 20 OF THE ILLINOIS GRANT IN CLARK COUNTY,
INDIANA, AND BEING A PART OF A 165.9499 ACRE TRACT OF LAND HERETOFORE CONVEYED
TO PAUL SEMONIN DEVELOPMENT COMPANIES OF INDIANA, INC., BY A DEED RECORDED IN
DEED DRAWER NO. 2, INSTRUMENT NO. 1240 OF THE CLARK COUNTY, INDIANA, RECORDS
SITUATED IN JEFFERSONVILLE TOWNSHIP, CLARK COUNTY, INDIANA, AND MORE FULLY
DESCRIBED AS FOLLOWS, TO-WIT:

COMMENCING AT AN OLD STONE MARKED WITH A CROSS, 12 INCHES UNDER THE PAVEMENT OF
THE NEW ALBANY-CHARLESTOWN ROAD, DESIGNATED AS STONE “A” IN THE CLARK COUNTY
SURVEYOR’S RECORD BOOK “D”, PAGES 240 AND 241, SAID STONE BEING IN THE CENTER OF
THE NEW ALBANY-CHARLESTOWN ROAD AND AT A CORNER COMMON TO SURVEY NO. 19 AND 20,
AND ON THE SOUTHEASTERLY LINE OF SURVEY NO. 32 OF THE ILLINOIS GRANT; THENCE
FROM SAID STONE, SOUTH 35 DEG. 49’ 05” EAST, MEASURED FROM TRUE MERIDIAN ALONG
THE LINE DIVIDING SAID SURVEYS 19 AND 20, A DISTANCE OF 464.47 FEET TO A ONE AND
ONE-EIGHTH INCH STEEL PIN AT THE EASTERLY CORNER OF A 0.78 OF AN ACRE PARCEL OF
LAND HERETOFORE CONVEYED TO THE P.C.C. & ST. L. RAILROAD, BY A DEED RECORDED IN
DEED RECORD 138, PAGE 391, OF SAID CLARK COUNTY RECORDS, AND WHICH IS THE MOST
NORTHERLY CORNER OF THE GRANTORS’ LAND; THENCE CONTINUING SOUTH 35 DEG. 49’ 05”
EAST ALONG THE LINE DIVIDING SAID SURVEYS NO. 19 AND 20, A DISTANCE OF 514.18
FEET TO A ONE AND ONE-EIGHT INCH STEEL PIN AT A CORNER TO THE LAND HERETOFORE
CONVEYED TO W.A.V.E. INC. BY A DEED RECORDED IN DEED RECORD 135, PAGE 543 OF
SAID RECORDS; THENCE SOUTH 67 DEG. 46’ 07” EAST ALONG THE SOUTHERLY LINE OF THE
LAND OF W.A.V.E., INC. 1729.27 FEET TO AN IRON PIPE ON THE WESTERLY RIGHT OF WAY
OF HAMBURG PIKE; THENCE SOUTH 4 DEG. 14’ 48” WEST, ALONG SAID WESTERLY RIGHT OF
WAY LINE, 595.83 FEET TO THE TRUE PLACE OF BEGINNING OF LAND TO BE HEREIN
DESCRIBED;

THENCE CONTINUING SOUTH 4 DEG. 14’ 48” WEST ALONG SAID WESTERLY RIGHT OF WAY
LINE, 335.00 FEET TO A POINT; THENCE ON A CURVE TO THE RIGHT, SAID CURVE HAVING
A CENTRAL ANGLE OF 90 DEG. 00’ 00”, A RADIUS OF 40.00 FEET AND A CHORD WHICH
BEARS SOUTH 49 DEG. 14’ 48” WEST, 56.57 FEET TO A POINT ON A NORTHERLY RIGHT OF
WAY LINE OF PRODUCTION ROAD (50 FOOT R/W); THENCE NORTH 85 DEG. 45’ 12” WEST
ALONG SAID NORTHERLY RIGHT OF WAY LINE, 310.00 FEET TO A POINT, THENCE NORTH 4
DEG. 14’ 48” EAST, 375.00 FEET TO A POINT; THENCE SOUTH 85 DEG. 45’ 12” EAST,
350.00 FEET TO THE PLACE OF BEGINNING.